In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1887V
                                      Filed: June 17, 2019
                                         UNPUBLISHED


    ALMA RIVERA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On December 6, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccination on
October 13, 2016, and that as a result she suffered a shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On November 20, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for shoulder injury. On June 5, 2019, respondent filed a proffer

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on award of compensation (“Proffer”) indicating petitioner should be awarded
$$55.510.00 (comprised of $55,000.00 for pain and suffering and $510.00 in
unreimbursable expenses). Proffer at 2. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $55.510.00 (comprised of $55,000.00 for pain
and suffering and $510.00 in unreimbursable expenses) in the form of a check
payable to petitioner, Alma Rivera. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
ALMA RIVERA,                         )  No. 17-1887V
                                     )  Chief Special Master Dorsey
            Petitioner,              )  ECF
                                     )
      v.                             )
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
                                     )

                       PROFFER ON AWARD OF COMPENSATION

I.    Compensation for Vaccine Injury-Related Items

      On November 19, 2018, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury (SIRVA) that is compensable under the National Childhood Vaccine

Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34. Accordingly, on November 20,

2018, the Chief Special Master issued a Ruling on Entitlement.

      Respondent now proffers that, based on the evidence of record, petitioner should be

awarded $55,510.00. This amount represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Items of Compensation and Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 1



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
   A. Petitioner’s Damages


       A lump sum payment of $55.510.00 (comprised of $55,000.00 for pain and suffering and

$510.00 in unreimbursable expenses) in the form of a check payable to petitioner, Alma Rivera.

   B. Guardianship


       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/ Daniel A. Principato
                                             DANIEL A. PRINCIPATO
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Phone: (202) 616-3662
                                             Fax: (202) 353-2988

Dated: June 5, 2019




                                                2